Exhibit 23.2 Consent of Independent Registered Public Accounting Firm Federated National Holding Company Sunrise, Florida We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement of our report dated April 1, 2013, relating to the consolidated financial statements appearing in Federated National Holding Company’s Annual Report on Form 10-K for the year ended December 31, 2012. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ DeMeo Young McGrath De Meo, Young, McGrath Boca Raton, Florida April 26, 2013
